DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garner, US 2016/0009068 (hereafter Garner), made of record by Applicant.

Regarding claim 1, the Abstract of Garner discloses a method of forming a glass-polymer laminate and Fig. 1 (described at paras [0046]-[0048]) illustrates such a laminate having at least three layers (i.e., a method of manufacturing a multilayer composite).  Para [0068] states glass and polymer layers may be provided in sheet form according to a batch process and para [0066] states the glass-polymer laminate may be used as a cover laminated onto a display screen (i.e., display cover for use in an information handling system). 
Regarding the steps of the method of Garner, Fig. 1 illustrates a three-layer composite that further includes outer glass substrates 12 and 16 and inner polymer layer 20 (para [0046]).  The glass substrates are understood to be ultra-thin with Garner disclosing a thickness of 0.3 mm or less (para [0049]) and an example of 50µm or less (Fig. 3 and paras [0051]-[0052]).  Please see discussion above and Garner disclosure at paras [0066]-[0068] disclosing performing lamination using sheets and a batch process and that the laminate may be a cover for a display screen, thus necessarily disclosing a size of the glass sheet substrate corresponding to a display cover.  
 A method of making the composite of Garner includes applying a polymer coating to the ultra-thin glass (para [0070]).
Regarding the recitation of stacking a plurality of the composite layers sequentially, Garner discloses its laminate (Fig. 1, illustrating three layers) may include “any suitable number of layers of each of the flexible glass substrates and polymer layers (para [0047]).  Likewise, with respect to a two-layer embodiment illustrated in Figs. 2, Garner states the composite may include “any suitable number of layers of each the flexible glass substrate and polymer material” (para [0048]).    
Regarding the recitation of including stacking an ultra-thin glass cover sheet over an exposed polymer coating of the composite layers, see discussion above regarding the Garner teaching that the polymer may be coated onto a glass substrate (para [0070]).  See Fig. 1 that illustrates a glass layer 12 located over the polymer layer 20.  See also discussion at para [0052] describing applying polymer material to a glass substrate and applying another glass substrate to the polymer layer (i.e., applying the glass substrate to an exposed polymer, thus disclosing stacking).  Para [0052] also states “Additional flexible glass substrate and polymer substrate layers may be added,” thus disclosing stacking of such additional layers. 
Regarding the recitation of bonding the stacked composite layers together to form the multilayer composite display cover, see para [0064] that discloses polymers can be deposited/coated as pre-polymers or pre-compounds and then converted, i.e., cured, which would necessarily result in bonding of the stacked composite layers.  Also, see para [0052] disclosure of using intermediate adhesive layers between the glass and polymer layers as well as bonding the glass substrate to the polymer material directly.  Also, para [0053] describes bonding using heat (or other radiation, such as ultraviolet) and applying pressure, e.g., by using a press or forming apparatus to bond the glass substrates and polymer material.  

Regarding claim 4, Figs. 1 and 2 illustrate layers of uniform thickness and para [0072] states the thickness of the polymer layers may be about the same as the thickness as the glass layers, also disclosing layers of uniform thickness.  See the rejection of claim 1 above and para [0053] for the disclosure of heat press bonding.

Regarding claim 5, see the example at para [0060] of a composite layer made up of two 75 µm glass substrates and a polymer layer, thus disclosing a three-layer composite that is at least 50 microns of the ultra-thin glass sheet.

Regarding claim 6, see the discussion at the rejection of claim 5 above, incorporated herein, of the glass substrates being 75 µm and discussion at para [0072] of the polymer material being about the same thickness as the glass substrates, thus disclosing the composite layers comprise at least 50 microns of the polymer coating,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Garner as applied to claim 1 and further in view of the teachings of Garner.

Regarding claims 2 and 3, Garner does not explicitly disclose the number of layers being at least 25, or an overall thickness of between about 100 and 200 microns.   However, absent a showing of criticality, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by routine experimentation is not inventive (see MPEP 2144.05.11).  In particular, in this case, a specific number of composite layers or a composite total thickness involves routine skill the art in view of Garner’s explicit disclosure that any suitable number of layers may be present (paras [0048]-[0049]) and because Garner teaches the same glass substrate and polymer thicknesses taught by applicant (see the rejections of claims 5 and 6 above, incorporated by reference herein).    

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garner as applied to claim 1 and further in view of Ehemann et al., US 2013/0323444 (hereafter Ehemann), made of record by Applicant.

	Garner teaches its glass sheets may be selected from various
families of glass including soda lime glass, borosilicate and alkaline earth boro-aluminosilicate (para [0051]).  Garner is silent as to methods of strengthening its glass and thus is silent as to the claim 7 recitation of wherein the ultra-thin glass sheet is comprised of ionic exchange- strengthened glass.
	Ehemann teaches a cover glass for mobile or handheld electronic devices (para [0002] made from an alkali aluminosilicate glass that is further strengthened by ionic exchange (paras [0043]-[0046]).  Ehemann explains the process is useful for glass compositions containing small alkali or alkaline-earth metal ions that can be exchanged for large alkali or alkaline-earth metal ions (para [0046]).  Such process is well-known as evidenced by the list of patent examples of ion-exchangeable glass compositions included in para [0046] dating from 1984-2010.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the method of Garner to include a preliminary process of strengthening its alkaline earth aluminosilicate glass using an ionic exchange method as taught by Ehemann, as a predictable way of improving glass strength for use as a cover for an electronic device, also as taught by Ehemann, and the prior art cited in Ehemann.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garner as applied to claim 1 and further in view of Helmke, “Perfect Packaging Materials Part 3: PETG (January 1, 2013) (https://www.plasticingenuity.com/blog/perfect-packaging-materials-3/).
Garner teaches its polymer material may include polyethylene terephthalate (PET) at para [0064].  However, Garner is silent as to the PET being glycol-modified (PET-G) required by claim 8.  
	Helmke teaches that PETG is tougher than PET – more impact and chemical resistant.  Helmke also teaches PETG is transparent and easier to thermoform than PET (page 1 under heading “Why Consider PETG?”) and also useful as a coating (page 1 under heading “PETG’s Best Uses”).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the polymer material of Garner to further include PETG for the advantages taught in Helmke including good chemical and  impact resistance. 	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garner as applied to claim 1 and further in view of Pett et al., US 2018/0334572 (hereafter Pett).
Garner teaches its polymer may be a silicone material (para [0064]), but is silent as to its polymer material including silica nanogel.
	Pett teaches including the use of nanosilica-based coatings when bonding substrates (Abstract), such as glass (para [0086]) to polymers, such as silicon elastomers (para [0003]).  In particular, Pett teaches covering substrate surfaces with a gelled network of silica nanoparticle agglomerates (para [0075]) (i.e., silica nanogel).  Pett teaches silicone-based elastomers are known for their stability, may be optically clear and tough, making them well-suited for outdoor use (para [0002]).  However, a common problem is that good adhesion to the silicon substrate surface is difficult (para [0002]).  Pett teaches its polymer coatings that include a primer coating containing silica nanoparticles improves bonding between substrates, the silica agglomerates of Pett providing a three-dimensional porous network of silica nanoparticles that are then bonded to adjacent silica nanoparticles (paras [0004]-[0005]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Garner to include silicon-based elastomers and gel coatings that include silicon nanoparticles according to Pett in the making of a display cover laminate according to Garner for the advantages taught in Pett, including that silicon elastomers are tough, optically clear and well suited for outdoor use and the silica nanoparticle gel coating process providing good adhesion between silicon elastomer and other substrates, including glass substrates, also taught by Pett. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Garner is silent as to further including a process step of vapor depositing a ceramic coating over at least one external ultra-thin glass sheet at an exterior surface of the multilayer composite display cover, wherein the ceramic coating is selected from at least one of: sapphire (A1203), aluminum oxynitride (AlON), yttrium aluminum garnet (YAG), zircon (ZrSiO4), cubic zirconia (ZrO2), and spinel (MgAl204). The other prior art of record does not provide this deficiency.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yang, US 2014/0092346 (optical structures that may be of a glass material are coated with ceramic material using vapor deposition (para [0087])).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746